414 So. 2d 140 (1982)
Ex parte Terry Lamar LEWIS.
(In re: Terry Lamar Lewis v. State of Alabama.)
81-485.
Supreme Court of Alabama.
April 30, 1982.
M. A. Marsal and George L. Simons, Mobile, for petitioner.
ALMON, Justice.
The only question presented by the petition for writ of certiorari is whether the witness, Cross, is an accomplice as a matter of law. The writ will not issue because the Court of Criminal Appeals has reached the right result, 414 So. 2d 135.
WRIT DENIED.
TORBERT, C. J., and FAULKNER, EMBRY and ADAMS, JJ., concur.